Citation Nr: 0509888	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran service on active duty from February 1952 to 
November 1953; he was awarded the Combat Infantryman's Badge 
and the Purple Heart.  He died in May 2002.  The appellant is 
the veteran's widow.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO).  


FINDINGS OF FACT

1.  The veteran died in May 2002 at the age of 70.  The cause 
of death was cardiopulmonary arrest; significant conditions 
contributing to death but not related to the underlying cause 
of death were history of coronary artery disease, cirrhosis, 
and history of gastrointestinal bleeding.  

2.  At the time of the veteran's death, service connection 
was in effect for a shell fragment wound scar of the 
posterior upper chest, 10 percent disabling; and for shell 
fragment wound scars of the left frontal area, left cheek, 
and anterior chest, noncompensably disabling.  

3.  Cardiopulmonary arrest, heart disease, cirrhosis, and 
gastrointestinal disability were not shown in service or 
within one year after service discharge, and are not related 
thereto.

4.  The evidence of record does not show that the veteran's 
death is related to service or to his service-connected 
shrapnel wounds.  


CONCLUSIONS OF LAW

1.  Cardiopulmonary arrest, heart disease, cirrhosis, and 
gastrointestinal disability were not incurred in or 
aggravated by service, nor may heart disease or cirrhosis of 
the liver be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2002, a letter was sent to the appellant by the RO 
in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  Additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that additional evidence required to 
decide the issue on appeal is available and not part of the 
claims file.  Although there is a notation in private 
hospital records in 2001 that the veteran had had a heart 
attack one year earlier and was treated at a VA hospital, the 
record of which is not on file, the Board does not find that 
these records need to be obtained because, as discussed 
below, there are multiple records of heart disease on file 
beginning in 1997.  Based on this record, the Board finds 
that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Nevertheless, a medical nexus 
opinion in this case is not necessary based on the evidence 
now of record.  The Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For certain chronic 
disorders, including cardiovascular disease and cirrhosis of 
the liver, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Moreover, service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2004).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).


Analysis

The veteran died in May 2002 at the age of 70.  The death 
certificate reported the cause of death was cardiopulmonary 
arrest; significant conditions contributing to death but not 
related to the underlying cause of death were history of 
coronary artery disease, cirrhosis, and history of 
gastrointestinal bleeding.  At the time of the veteran's 
death, service connection was in effect for a scar of the 
posterior upper chest, 10 percent disabling; and for scars of 
the left frontal area, left cheek, and anterior chest, 
noncompensably disabling.

The appellant has not contended that the veteran's 
cardiopulmonary arrest, heart disease, cirrhosis, and 
gastrointestinal disability were incurred in service or 
within the one-year presumptive period thereafter, or were 
otherwise directly related to his service.  In fact, the 
veteran's cardiopulmonary arrest, heart disease, cirrhosis, 
and gastrointestinal disability were not shown in service or 
for many years after service discharge, and there is no 
medical evidence that establishes a direct nexus between the 
veteran's cardiopulmonary arrest, heart disease, cirrhosis, 
or gastrointestinal disability and his military service.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disorder caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.

The appellant contends that service connection for the cause 
of the veteran's death should be granted because she had been 
told by the veteran's doctor that the service-connected 
shrapnel in the veteran's chest had lodged close to his 
heart, which had adversely affected his health and made it 
impossible for his doctors to effective treat his heart 
disease.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In order to establish whether a service-connected disorder 
contributed to death, there must be evidence of death; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The first two elements have been met.  

However, a review of the record fails to disclose any medical 
evidence that specifically demonstrates a relationship 
between the veteran's service-connected fragment wounds and 
his death from cardiopulmonary arrest, heart disease, 
cirrhosis, and gastrointestinal disability.  Although the 
veteran incurred shell fragment wounds of the chest in 
service, for which he underwent debridement, there was no 
artery or nerve involvement and the wounds were described as 
healed on hospital discharge.

There were no complaints or findings of cardiopulmonary 
arrest, heart disease, cirrhosis, or gastrointestinal 
disability on VA examinations in October 1955 and February 
1983.  The initial post-service medical evidence of 
cardiopulmonary arrest, heart disease, cirrhosis of the 
liver, or gastrointestinal disability was not until 
approximately 1997, over 40 years after service discharge, 
when gastrointestinal disability and coronary artery disease 
were noted.  Subsequent medical records involve the veteran's 
medical condition after 1997 and show a deterioration of his 
health until his death in May 2002.  There is, however, no 
medical opinion on file showing a causal connection between 
the veteran's service-connected fragment wounds and his death 
from cardiopulmonary arrest with significant contributing 
conditions involving heart disease, cirrhosis, and 
gastrointestinal disability.

With respect to contentions from the appellant to the effect 
that there was a causal relationship between the veteran's 
service-connected scars and his death from heart disease, the 
Board notes that it is well-established that a lay person 
without medical training is not considered competent to offer 
opinions regarding medical matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Since the appellant is not a medical expert, she is 
not competent to express an authoritative opinion as to the 
relationship between the service-connected scars and the 
cause of the veteran's death.  See 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training or experience); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the appellant said in her July 2003 substantive 
appeal that the veteran's doctor told her that he could not 
do a chest x-ray or scan because the shrapnel fragments were 
too close to his heart, which made it impossible for his 
doctors to effectively treat his heart disease, little 
probative weight can be given to this statement, considering 
that "the connection between what a physician said and the 
layman's account of what he purportedly said," when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); see also Dean v. Brown, 8 Vet. App. 449 
(1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In conclusion, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's honorable 
service to this country or the appellant's sincerity in 
pursuing this claim.  However, the Board is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


